United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 02-1646SI
                                  _____________

Juan Gomez,                             *
                                        *
             Appellant,                 *
                                        * On Appeal from the United
      v.                                * States District Court
                                        * for the Southern District
                                        * of Iowa.
L. W. Graves, Jr.,                      *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: January 14, 2003
                                Filed: March 13, 2003
                                 ___________

Before BOWMAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________

RICHARD S. ARNOLD, Circuit Judge.


       Juan Gomez is before this Court arguing that his due-process rights were
violated when he lost 365 days of good time after being found guilty of assaulting
another inmate at the Iowa State Penitentiary. The crux of his argument is that he was
guilty only of fighting, not assault. Because he maintains that fighting is a lesser
offense,1 he believes he should have received a less severe sanction. We reject Mr.

      1
       There is some dispute among the parties about whether fighting was
considered a lesser offense at the time of this incident. Because we conclude that
Gomez’s argument and affirm the District Court’s2 denial of his petition for habeas
corpus.

                                          I.

       Mr. Gomez is a resident of the Iowa State Penitentiary in Fort Madison. At
approximately 7:30 a.m. on March 3, 1998, he was in the exercise pen with other
inmates. The prison officer charged with watching the exercise pen noticed that Mr.
Gomez was engaged in horseplay with another inmate named Luke Martin. As the
officer approached, the horseplay escalated into something more serious — the
inmates had begun to exchange punches. Mr. Gomez repeatedly punched Mr. Martin
in the face. After requesting, to no avail, that the prisoners cease, officers used a
chemical agent to break up the fight. Mr. Martin was escorted to the prison infirmary
because his face was bleeding. The officers wrote incident reports indicating that Mr.
Gomez had committed numerous rules violations, including fighting, assault, and
disobeying a direct order from an officer.

       Mr. Gomez was brought before the prison’s administrative law judge, Charles
Harper, for a disciplinary hearing. Mr. Harper concluded that Mr. Gomez had
committed two violations: assault and disobeying a direct order. To punish Mr.
Gomez, he ordered him confined to the prison’s maximum security block for one year
and ordered the loss of 365 days of good time.3 Mr. Gomez appealed this decision
to the proper prison officials, but each of his appeals was rejected.


there was sufficient evidence to support a finding that Mr. Gomez was guilty of
assault, we do not address this dispute.
      2
       The Hon. Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
      3
       The ALJ likewise found Mr. Martin guilty of assault and disobeying a direct
order. Mr. Martin received the same sentence.

                                         -2-
       Mr. Gomez then brought a post-conviction action in the state-court system
alleging that the loss of good time violated his due-process rights because there was
no evidence to support his conviction for assault. He argued that he was guilty only
of fighting, which he regarded as a less serious rules violation. This argument was
rejected by the state court, and review was denied by the Iowa Supreme Court. Mr.
Gomez then commenced this § 2254 action. The District Court denied his habeas
petition, finding that there was some evidence that Mr. Gomez had committed an
assault.

                                          II.

      Mr. Gomez now presses his argument that he was guilty only of fighting to this
Court. We conclude that there was sufficient evidence to support the ALJ’s decision
that Mr. Gomez was guilty of assaulting Mr. Martin.

       Because this case is before us on appeal from a denial of a habeas petition, our
review is limited. Mr. Gomez has already presented his argument to the state courts
with no success. We review the state courts’ decision only to determine whether that
ruling “was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the United States,”
28 U.S.C. § 2254(d).

        Under well established Supreme Court precedent, a prison administrative
sanction will stand if there is some evidence to support the sanction. Superintendent
v. Hill, 472 U.S. 445, 455 (1985). Thus, courts are to give deference to prison
officials and should intercede in prison discipline cases only when the sanctions are
wholly unsupported by the record. Id. at 455-56 (“Ascertaining whether this standard
is satisfied does not require examination of the entire record, independent assessment
of the credibility of witnesses, or weighing of the evidence. Instead, the relevant



                                         -3-
question is whether there is any evidence in the record that could support the
conclusion reached by the disciplinary board.”).

       The crux of Mr. Gomez’s challenge is that he was guilty of fighting, not
assault. Under the prison rules, these were two different violations. The disciplinary
code indicates that “[a]n inmate commits assault when the inmate intentionally causes
or threatens to cause injury to another person or applies any physical force . . .,” while
“[a]n inmate commits fighting when the inmate engages in a physical altercation
including the exchange of blows, shoves, kicks, offensive physical conduct, or if
horseplaying, the physical conduct need not be in anger.” Iowa State Penitentiary
Disciplinary Policy and Procedure Handbook, Rules 2 & 13. Mr. Gomez maintains
that there was insufficient evidence to show that he was guilty of the former rather
than the latter. We conclude that there was some evidence to support the conclusion
that Mr. Gomez was guilty of assault. There was evidence that Mr. Gomez struck Mr.
Martin repeatedly in the face, actions that would support a conclusion that Mr. Gomez
intended to injure Mr. Martin. And, Mr. Martin was, in fact, sufficiently injured
during the altercation that his face was bleeding, and the officers had to escort him
to the prison infirmary. Mr. Gomez’s actions were thus sufficient, under the plain
language of the assault rule, to support the sanctions imposed on him.

       Mr. Gomez maintains, however, that because this was mutual combat between
two individuals it should have been classified as fighting. But nothing in the rules
renders assault and fighting mutually exclusive — Mr. Gomez could, by the plain
language of the rules, have been sanctioned for either. Indeed, one of the corrections
officers indicated in his report that Mr. Gomez was guilty of both fighting and assault.
Mr. Gomez resists, however, by directing our attention to testimony of the ALJ during
a post-conviction hearing. The ALJ was asked to differentiate the two rules and
answered that one difference might be the mutuality of the conflict. He indicated that
a unilateral attack would constitute assault rather than fighting. We do not dispute
this testimony; however, we do not believe that Mr. Harper’s testimony should be

                                           -4-
understood as exhaustive — he was giving only one example. Quite simply, one
could rationally view this incident as more than just a fight; Mr. Gomez struck Mr.
Martin repeatedly hard enough to make Mr. Martin’s face bleed, and Messrs. Gomez
and Martin disobeyed direct orders to stop fighting.

      In light of these facts, the District Court properly concluded that the state
courts’ view that there was some evidence to support the sanctions imposed on Mr.
Gomez was not unreasonable. The judgment of the District Court is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -5-